DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 December 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the bellows is connected to the fixed by an annular second welded part” in lines 16-17. This limitation is indefinite as it appears to be missing words and is unclear whether Applicant is claiming the bellows is fixed or if it is intended to be claimed as welded to the fixed ring. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the bellows is connected to the fixed ring by an annular second welded part”.

Claim 1 recites the limitation “the radially inner side region of the bellows” in line 20. This limitation is indefinite as it lacks antecedent basis and is unclear whether it refers to one of the prior claimed radially inner side regions or is a newly claimed limitation. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “a radially inner side region of the bellows”.

Claim 1 recites the limitation “the sleeve has a cylindrical part that is fixed to the rotary shaft” in line 24. This limitation is indefinite as it is unclear whether Applicant is now requiring the rotary shaft be present for infringement to occur as opposed to all the prior recitations that merely require it in intended use limitations such as in the preamble (and thus whether Applicant is attempting to change the claims from a sub-combination to a combination in the middle of prosecution after having received actions on the merits directed only towards the sub-combination). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the sleeve has a cylindrical part that is for fixing to the rotary shaft”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 1, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Itadani et al. (US 2015/0211638) in view of Sadowski (US 6,007,069).
With regard to claim 1, Itadani discloses a mechanical seal (as seen in Figs. 1-6) for sealing an annular gap between a rotary shaft and a housing having a shaft hole into which the rotary shaft is to be inserted (as seen in Figs. 1-6 the mechanical seal of Itadani is capable of this intended use limitation in the preamble as it is shown sealing an annular gap between a rotary shaft (1) and a housing (3) having a shaft hole (as it is shown receiving 1) of for the shaft), the mechanical seal comprising: a metallic sleeve (e.g. 20 as seen in Fig. 5, which as denoted by the cross-hatching is a metal) for fixing to the rotary shaft (as seen in Figs. 1-6, described in the abstract, etc.); a metallic rotary ring (5, disclosed as made of a metal by the cross-hatching in Figs. 1-6) fixed to the sleeve; a metallic annular member for fixing to the housing; a metallic fixed ring (6, disclosed as made of a metal by the cross-hatching in Figs. 1-6, in paragraph [0064], etc.. Additionally and/or alternatively the ring can include 6, 8, and 10) configured to slide on an end surface of the rotary ring (as seen in Figs. 1-6 and as described in the abstract, etc.); and an annular metallic bellows (7, disclosed as made of a metal by the cross-hatching in Figs. 1-6, in the abstract, etc.) pressing the fixed ring toward the rotary ring (as seen in Figs. 1-6, described in the abstract, etc.) and having a plurality of annular undulations (i.e. each 7a and b as seen in Figs. 1-6) that overlap one another in an axial direction relative to the rotary shaft (as 
Itadani fails to disclose that the rotary ring and the sleeve are connected to each other by an annular first welded part. 
Sadowski discloses a very similar mechanical seal (as seen in Figs. 1-10) for sealing an annular gap (Examiner notes that this and the following limitations in the preamble are intended use limitations and that the seal of Sadowski is capable of as it is shown in stalled in a gap as 
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made to have the rotary ring and the sleeve are connected to each other by an annular first welded part as taught by Sadowski. Such a modification would provide the expected benefits of more secure attachment of the rotary ring to the sleeve even at high pressure differentials or temperatures, which Examiner notes is consistent with Itadani’s desires (see paragraphs [0012], etc.). In the event that Applicant disagrees with Examiner’s interpretation that Itadani discloses that the sleeve and rotary ring are metallic, it would also have been considered obvious to one having ordinary skill in the art, at the time the invention was made to have made the sleeve and rotary ring of Itadani out of a metallic material as taught by Sadowski. Such a modification would have provided the expected benefits of providing a strong and cost-effective sleeve and rotary ring and especially while allowing for the sleeve to be formed by crimping as desired by Itadani (see paragraph [0019], etc.).

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

In the interest of advancing prosecution Examiner recommends claiming that the rotary and fixed rings are one-piece rings, that the first welded part directly connects the rotary ring to the sleeve, and that the second and third welded parts directly connect the bellows to a projection (212) of the fixed ring and a projection (223a) of the annular member (respectively). Though it is unclear if such would result in an allowable claim as additional search and/or consideration would be required, Examiner is of the opinion that it would substantially advance prosecution and possibly may result in an allowable claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675